DETAILED ACTION

	This rejection is in response to Amendments filed on 03/14/2022.
	Claims 1-4, 6-14, 16-20 are currently pending and have been examined. 
Claims 5 and 15 are cancelled.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for JP2020-030048 filed on 02/26/2020.

Response to Arguments
Applicant’s arguments, see page 7, filed 03/14/2022, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) has been withdrawn. 
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive. 
With respect to applicant’s arguments on pages 7-8 of remarks filed on 03/14/2022 that the claims are not directed to certain methods of organizing human activity since the claimed invention is directed to capturing images of customers, transmitting images, determining whether to register items or issue an error, Examiner respectfully disagrees. 
Looking at images of customers, transmitting images, and determining what commercial decision to make by either registering an item or issuing an error are directed to commercial problems related to identifying which customer is taking an item. Therefore, the  claims are directed to commercial interactions of customers and items under certain methods of organizing human activity.
With respect to applicant’s arguments on pages 8-9 of remarks filed on 03/14/2022 that the claims recite meaningful limitations and integrate the abstract idea into a practical application since the claims determine whether to perform automatic registration or issue an error to prevent erroneous registration, Examiner respectfully disagrees.
Limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include: an improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a); 
The courts have identified limitations that did not integrate a judicial exception into a practical application: merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). 
Merely using the computer as a tool to determine whether to register items or issue an error does not integrate the judicial exception into a practical application. It is unclear how merely using a computer to make a determination between a registration or error improves the functioning of a computer or improves technology. Therefore, the claims are not directed to a practical application. 
With respect to applicant’s arguments on pages 9-12 of remarks that none of the prior art teaches determining the number of customers shown in the image captured in a particular area where commodities have been taken, Examiner respectfully disagrees.
Miyagi teaches determining the customer in the image and then registering the one or more items since Miyagi teaches registering sales data based on images captured of a customer holding the item at the self point of sale and matching the input data of sales register processing with image data of customer interacting with the item (Miyagi, [0011]; [0062]:; [0013]; [0029]; [0042]; [0014] and [0053]). Although Miyagi teaches determining the customer, Miyagi does not explicitly teach determining the number of customers. However, Mullins teaches that it is known to include determining the number of customers since Mullins teaches processing video frames to identify specific number of persons at the monitored location. (Mullins, [0122]). 

 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-14, 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  
            Under step 1 of the 2019 PEG, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-4 and 6-10 are directed to a system, claims 11-14 and 16-19 are directed to a device, and claim 20 is directed to a method each of which falls within one of the four statutory categories of inventions (process/apparatus).  Accordingly, the claims will be further analyzed under revised step 2 of the 2019 PEG:
            Under revised step 2A (prong 1) of the 2019 PEG, it must be considered whether the claims are “directed to” an abstract idea by referring to the groupings of subject matter.  Under the 2019 PEG, certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.
Regarding representative independent claim 1, the claim sets forth a system for monitoring customers, in the following limitations:
determine one or more items that have been taken by one or more customers in a particular area of a store using weight of each of said one or more items, 
capture an image of said one or more customers in the particular area, and
 transmit data of the captured image and said one or more items…; wherein…
upon receipt of the data …, identify said one or more customers in the image and determine a number of said one or more customers, upon determining that the number of said one or more customers is one, register said one or more items indicated by the data as one or more items
The above-recited limitations set forth an arrangement for monitoring customers.  This arrangement amounts to certain methods of organizing human activity such as sales activities and commercial interactions involving monitoring customer activity based on looking at images of customers to determine how many customers and items are in the images and issuing an error or registering products based on what was observed in the image. Looking at images of customers in an image is also a mental process based on forming observations, evaluations, and judgments about determining the customer activity that is depicted in an image. Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
The revised Step 2A (prong 2) of the 2019 PEG, is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
a monitoring device connected to a weight sensor and a sales management device… the monitoring device is further configured to, upon issuance of the error signal by the sales management device, output a registration error warning via a speaker installed in the particular area of the store (1, 11, and 20)
the sales management device (2-3, 6-10, 12-19)
speaker (1, 6, 11, 16, and 20)
self-service checkout device (10)
network interface and processor (11)
processor (12-19)
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations above are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Independent claims and dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, independent claims and dependent claims are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
a monitoring device connected to a weight sensor and a sales management device… the monitoring device is further configured to, upon issuance of the error signal by the sales management device, output a registration error warning via a speaker installed in the particular area of the store (1, 11, and 20)
the sales management device (2-3, 6-10, 12-19)
speaker (1, 5, 11, 15, and 20)
self-service checkout device (10)
network interface and processor (11)
processor (12-19)
These additional limitations, including the limitations in the independent claims and dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
For these reasons, the claims are rejected under 35 U.S.C. 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8, 11, 14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyagi (U.S. Pub. No.: US 2018/0276456 A1, hereinafter “Miyagi”) in view of Mullins (U.S. Pub. No. 2019/0259259 A1).

Regarding claims 1, 11, and 20 
Miyagi discloses a sales management system, comprising: a sales management device; and a monitoring device connected to a weight sensor configured to (Miyagi, [0018-0019]: built-in scale to measure weight of product; [0029]: monitoring device; [0034]: system; [0015]: POS executes sale register processing;): 
determine one or more items that have been taken by one or more customers in a particular area of a store using a weight of each said one or more items, capture an image of said one or more customers in the particular area, and transmit data of the captured image and said one or more items to the sales management device (Miyagi, [0029]: monitoring device picks up an image of a zone of user’s motion of hands at POS; [0044]: monitoring device includes image-pickup camera; [0047]: image pickup of customer; [0042]: output picked up image of user holding product; [0048]: image pickup zone; [0018-0019]: built-in scale to measure weight of product and customer putting products in bag; [0063]: increase of a value measured by the scale 131, to detect that a hand holding an object); 
wherein the sales management device is configured to: upon receipt of the data from the monitoring device, identify said one or more customers in the image and…, (Miyagi, [0015]: POS executes sale register processing; [0061]: input of the sales register processing” means output derived from the image-pickup camera; [0062]: match input of sales register processing with image data of customer interacting with item; [0047]: pickup image of customer; [0058]: detect customer in image), 
upon determining…said one or more customers…, register said one or more items indicated by the data as one or more items to be purchased by the one customer (Miyagi, [0011]: registering sales data based on image pickup and detects motion of the operator's hand and the object held by the operator's hand; [0062]: match input of sales register processing with image data of customer interacting with item; [0013]: registers the product information as sales data to be added up and self POS 1 is an apparatus operated by a customer as an operator; [0029]:  monitoring device 116 monitors the operator's behavior for operating the self POS; [0042]:  first image-pickup zone is a zone to which an object or a sold product held by an operator's hand is to be moved for sales register processing (for registering sales data); [0014] and [0053]: payment processing for transaction on a basis of the product information registered as the sales data), and
Miyagi does not teach:
determine a number of said one or more customers, upon determining that the number of said one or more customers is one…
upon determining that the number of said one or more customers is two or more, determine whether to register said one or more items indicated by the data or issue an error signal based on a number and weight of said one or more items;
and the monitoring device is further configured to, upon issuance of the error signal by the sales management device, output a registration error warning via a speaker installed in the particular area of the store.
However, Mullins teaches that it is known to include:
determine a number of said one or more customers, upon determining that the number of said one or more customers is one, …(Mullins, [0122]: processes the video frame(s) and identifies a specific number of persons present at monitored location);
upon determining that the number of said one or more customers is two or more, determine whether to register said one or more items indicated by the data or issue an error signal based on a number and weight of said one or more items (Mullins, [0122]: the number of people present at the monitored location can be used in the determination of whether to trigger the potential crime event (e.g. if two people present in aisle, alarm is relaxed); [0049]:  detect the selection of items (and/or the number of such selections) from a counter, cabinet, shelf, rack, safe, secure area, etc. (e.g., to track item inventory, to determine whether the number of item selections matches or closely matches the number of item purchases; [0081]: the system does not trigger an alarm or notification if the sales data (e.g. item data received from sale devices) and the detected breaches are within a threshold amount of each other; [0092]: if two separate people are reaching into opposing shelves in the same aisle, those breaches would not be grouped; [0098]: crowd detection;[0099]:  detect persons in video captured by the camera 1440 as opposed to items; [0100]: not counting one breach by a first person and another breach by a second person as two breaches by the same person (which could trigger the detection of a theft event if the breach count is 2));
and the monitoring device is further configured to, upon issuance of the error signal by the sales management device, output a registration error warning via a speaker installed in the particular area of the store (Mullins, [0039]:  local speaker at the target area and/or over a PA system; [0068]: transmits an automated message to the speaker 1445 in the building that is associated with the zone or area within the building in which the potential theft event is detected; [0007]: the audio message broadcast by the speaker is the voice message; [0010]-0011]: alarm configured to broadcast the automated message over the PA system in response to the determination of the potential theft event; [0123]: message includes remedial action needed when error identified).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the known technique of Miyagi with Mullins to include the aforementioned limitations since such a modification would be predictable. Specifically, Miyagi would continue to teach issue an error signal that causes the monitoring device to output a registration error warning except that now the error signal is issued when two or more customers are in the image according to the teachings of Mullins. This is a predictable result of the combination. (Mullins, [0004]). 
Claims 11 and 20 are substantially similar to claim 1 and are rejected under similar grounds. Claim 11 has an additional element including a network interface configured to communicate with a monitoring device (Miyagi, [0044-0045]: interface and monitoring device).

Regarding claim 4 and 14 
The combination of Miyagi, Mullins, and Kumar teaches the sales management system according to claim 1, wherein the registration error warning is output by playing a …sound …(Miyagi, [0046]: sounds output device for error; [0066-0067]: issue alert for nonmatching input with output for two items that are both oranges).  
Miyagi does not teach:
a voice sound that instructs returning of said one or more items.
However, Mullins teaches that it is known to include:
a voice sound that instructs returning of said one or more items (Mullins, [0007]: the audio message broadcast by the speaker is the voice message; [0010]-0011]: alarm configured to broadcast the automated message over the PA system in response to the determination of the potential theft event; [0123]: message includes remedial action needed).
The motivation to combine Miyagi and Mullins is the same as set forth above in claim 1.

Regarding claim 6 and 16 
The combination of Miyagi and Mullins teaches the sales management system according to claim 4, wherein the sales management device is further configured to, when said one or more items are returned to the particular area of the store after the output of the registration error warning, issue a notification signal that causes the monitoring device to play a voice sound that instructs resuming of shopping via the speaker (Mullins, [0065]: after indication that theft event is false positive send indication and transmit instruction via speaker message; [0006]: a speaker positioned to deliver audio to the merchandise area; [0081]:  a shopper may pick an item out of a shelf and then return it without purchasing the item which may trigger alarm; [0038]: two-way voice communication).  

Regarding claims 7 and 17 
The combination of Miyagi and Mullins teaches the sales management system according to claim 1, wherein the sales management device is further configured to issue the error signal when the number of said one or more customers is three or more (Mullins, [0122]: the alarm controller 1430 may not relax the user-set parameters if three persons in aisle; [0112]; process one or more frames to detect theft event; [0092]: analyze one or more persons in image during sweep event; [0090]:  detects activity sweep as theft event; [0137]: a message is transmitted to an alarm triggering system indicating that the theft event is detected. In response, the alarm triggering system can cause the output of an audible message). 


Regarding claims 8 and 18 
The combination of Miyagi and Mullins  teaches the sales management system according to claim 7, wherein the sales management device is further configured to, after the issuance of the error signal, temporarily register each of said one or more items that has been taken in association with one of said one or more customers who has taken said each of said one or more items (Mullins, [0090]:  detects activity sweep as theft event; [0137]: a message is transmitted to an alarm triggering system indicating that the theft event is detected; [0078]: the alarm detect breaches to determine the number of times an item has been retrieved from a counter; [0079]: manage inventory based on detected theft events indicating person is stealing).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Miyagi with Mullins as applied to claim 1 above, and further in view of Zalewski et al. (US Pub. No. 2020/0118400 A1, hereinafter “Zalewski”).

Regarding claims 2 and 12 
The combination of Miyagi with Mullins teaches the sales management system according to claim 1, except for:
wherein the sales management device is further configured to, when the number of said customers is two and two different items have been taken by the two customers, register each of the two different items as an item to be purchased by one of the two54(PATENT) Atty. Dkt. No.: TAI/3117UScustomers who has taken said each of the two different items.
  However, Zalewski teaches that it is known to include:
wherein the sales management device is further configured to, when the number of said customers is two and two different items have been taken by the two customers, register each of the two different items as an item to be purchased by one of the two54(PATENT) Atty. Dkt. No.: TAI/3117UScustomers who has taken said each of the two different items (Zalewski, [0198]: a determination of the identity of each shopper taking items from the shelf even when multiple shoppers are proximate to the shelf and interacting with the shelf at the same time; FIG. 53, [0743]: two different shoppers interacting with items in particular area; [0752]: identify when a user has selected an item and also decides to purchase an item; [0013]: items taken added to electronic shopping cart to be purchased; [0044]: the shopper has taken an item from a shelf of the store).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the known technique of Miyagi and Mullins with Zalewski to include the aforementioned limitations since such a modification would be predictable. Specifically, Miyagi and Mullins would continue to teach registering items for a customer in an image except that now different items are registered to be purchased for multiple customers in an image according to the teachings of Zalewski. This is a predictable result of the combination. (Zalewski, [0012]). 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Miyagi and Mullins as applied to claim 1 above, and further in view of Kumar et al. (US Patent No. 10,353,982 B1, hereinafter “Kumar”).

Regarding claim 3 and 13 
The combination of Miyagi and Mullins teaches the sales management system according to claim 1, wherein the sales management device is further configured to …., determine to issue the error signal (Miyagi, [0046]: sounds output device for error; [0066-0067]: issue alert where the number of sold products under the sales register processing is incorrect).
The combination of Miyagi and Mullins does not explicitly teach:
when the number of said one or more customers is two and two items of a same weight have been taken by the two customers.
However, Kumar teaches that it is known to include:
 when the number of said one or more customers is two and two items of a same weight have been taken by the two customers (	Kumar, C3, 1-15: multiple users standing next to each other all select item from inventory location; C3, L50-65: weight scales detect item removal; C5. L1-15: items measured by weight and amount of an item).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the known technique of Miyagi and Mullins with Kumar to include the aforementioned limitations since such a modification would be predictable. Specifically, Miyagi and Mullins would continue to teach an error signal for taking an item except that now two items are taken by two customers according to the teachings of Kumar in order to disambiguate between multiple users that take items. This is a predictable result of the combination. (Kumar, C2, L1-20). 


 Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miyagi and Mullins as applied to claim 8 above, and further in view of Kumar et al. (US Pub. No. 2005/0015425A1, hereinafter “Kumar”).

Regarding claims 9 and 19 
The combination of Miyagi, Mullins, and Zalewski teaches the sales management system according to claim 8, wherein the sales management device is further configured to…the temporary registration when each of said one or more items that has been temporarily registered is returned to the particular area (Zalewski, [0012] and [0166]: detection of returning items to the shelf and misplacement of returned items; [0013]:  detects the state of the item to change from one as item taken to one as item returned where only items taken added to shopping list; FIG. 58, [0777]: output return event; FIG.59, [0795]: label shopping behavior as return; [0856]: As items are returned to the shelves by either shopper, the account is adjusted).  
The combination of Miyagi, Mullins, and Zalewski does not teach:
cancel the temporary registration.
However, Kumar teaches that it is known to include:
cancel the temporary registration (Kumar, [0030]: issue a pause request to the transaction freeze manager, thereby pausing the transaction manager; FIG. 2, [0031-0032]: issues command to pause based on discovering transaction problem and may abort transaction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the known technique of Miyagi, Mullins, and Zalewski with Kumar to include the aforementioned limitations since such a modification would be predictable. Specifically, Miyagi, Mullins, and Zalewski would continue to teach registration except that now registration is cancelled according to the teachings of Kumar. This is a predictable result of the combination. (Kumar, [0011-0012]). 


Regarding claims 10  
The combination of Miyagi,  Mullins, and Kumar teaches the sales management system according to claim 9:
a self- service checkout device (Miyagi, FIG. 1, [0012-0013]: self-checkout apparatus)
Miyagi and Mullins do not teach:
wherein the sales management device is further configured to prohibit one of said one or more customers associated with one of said one or more items that has been temporarily registered from performing checkout using …device.
However, Kumar teaches that it is known to include:
wherein the sales management device is further configured to prohibit one of said one or more customers associated with one of said one or more items that has been temporarily registered from performing checkout using …device (Kumar, [0030]: pause transaction manager and modify transaction to correct errors and after necessary corrective actions have been taken, the function of the transaction manager may be resumed; [0031]: transaction based on certain item ordered).
The motivation to combine Miyagi and Mullins with Kumar is the same as set forth above in claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited as Reference-U related to frictionless check-out as well as  Mirza et al. (Patent No .: US 10,607,080 B1) related to determining customer purchases at a physical store while shopping on PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644. The examiner can normally be reached 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATASHA D RAMPHAL/ Examiner, Art Unit 3684     

/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684